Black, J.
The plaintiffs instituted this suit by attachment against Thomas J. Jones on a note for one hundred dollars. The officers levied upon two buggies and a wagon as the property of Jones. B. Marsden interpleaded for the property and had judgment therefor. Plaintiffs sold the property to Jones on the twenty-sixth of June, 1882, and it is admitted that the note sued upon was given for the balance of the purchase price of the property. It is also agreed “that on the twenty-fifth day of September, 1882, Thomas J. Jones was largely in-indebted to B. Marsden, the interpleader, by debts due directly from him to said B. Marsden. lie, the said Thomas J. Jones, on the twenty-fifth day of September, A. D., 1882, executed a note for seven hundred dollars and a chattel mortgage to secure said note for said past indebtedness, and said B. Marsden took possession of said property under said mortgage, and default in payment of said note had been made, and was proceeding to sell the same when the levy was made in this cause.” This was all the evidence.
The plaintiffs asked the court to declare the law to be that interpleader was not a purchaser for value, which was refused. The propriety of this ruling is the only question urged in this court, and from the pleadings and *514Instructions it would seem to be the only question presented in the trial court. Plaintiffs claim the property ,by virtue of section 2353, Revised Statutes, 1879.
One who takes a note as collateral security for a debt then created is a holder for value. Logan v. Smith, 62 Mo. 455. As to a pre-existing debt, if there is an express agreement on the part of the creditor to forbear suit until the collateral shall mature, the agreement to delay constitutes the transferee a holder for value. Dan. Neg. Inst. [3 Éd.] section 829 ; Oates v. Nat'l. Bank, 100 U. S. 247. The extension of time for the payment of the past indebtedness, if for a day only, constitutes a new and sufficient consideration. Smith v. Worman, 19 Ohio St. 148. The agreed facts in this case are far from being clear, but taking them in connection with the pleadings, we conclude some time was given Jones by the note taken from him by Marsden for the past indebtedness. This being so, Marsden was clearly a purchaser for value. Goodman v. Simonds, 19 Mo. 107, only holds that one who takes a bill merely as a collateral security for a pre-existing debt, having given no value or consideration for it, holds it liable to the equities of the original parties.
The judgment is affirmed.
All concur.